Citation Nr: 1222258	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  99-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) for the purpose of establishing entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in April 1998, served on active duty from January 1946 to January 1948.  The appellant is his surviving spouse. 

In June 1998, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant disagreed with that decision, and this appeal ensued.  

In November 2004, during the course of the appeal, the RO denied the Veteran's claim of entitlement to service connection for COPD secondary to tobacco use, for the purpose of entitlement to accrued benefits.  The appellant also disagreed with that decision, and that issue was added to the appeal.  

In January 2010, the Board of Veterans' Appeals (Board) confirmed and continued the RO's denial of entitlement to service connection for the cause of the Veteran's death.  The Board remanded for further development the potential issue of entitlement to service connection for COPD for the purpose of establishing entitlement to accrued benefits.  In so doing, the Board directed the RO to issue a Statement of the Case.  The Board stated that if, and only if, the appellant completed her appeal by filing a timely substantive appeal on the aforementioned issue should the claim be returned to the Board.

In August 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision denying entitlement to service connection for the cause of the Veteran's death.  The Court remanded the matter to the Board for readjudication consistent with the Court's decision.

In April 2011, while the case was pending before the Court, the appellant perfected her appeal with respect to the issue of entitlement to service connection for COPD for the purpose of establishing entitlement to accrued benefits.  Thereafter, the case was returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 1998 as a result of septicemia due to diverticulitis. 

2.  At the time of the Veteran's death, service connection was not in effect for any disability.   

3.  Septicemia and diverticulitis were first manifested many years after service, and there is no competent evidence of record that they are in any way related thereto. 

4.  COPD was first manifested many years after service and the preponderance of the evidence of record on file at the time of the Veteran's death is against a finding that it is in any way related to service.


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for COPD for the purpose of establishing entitlement to accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.1000 (2011). 

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.A. §§ 1310, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claims of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for COPD for the purpose of establishing entitlement to accrued benefits.  38 U.S.C.A. §§ 5103 ,5103A; 38 C.F.R. § 3.159. After reviewing the record, the Board finds that VA has met that duty. 

In June 1998, VA received the appellant's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection for the cause of the Veteran's death and entitlement to service connection for COPD for the purpose of establishing entitlement to accrued benefits.  Following the receipt of that application, VA notified the appellant of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed her of the criteria for service connection for the cause of the Veteran's death and for entitlement to service connection for COPD for the purpose of establishing entitlement to accrued benefits. 

In developing the record, VA obtained or ensured the presence of the Veteran's service treatment records; the transcript of a November 1998 hearing at the RO before a VA Hearing Officer; records reflecting the Veteran's VA treatment from June 1988 through November 1993; a copy of the appellant's marriage license; records and reports reflecting the Veteran's postservice treatment or evaluation by, through, or in conjunction with J. R. K, M.D.; D.W., M.D.; P. C., M.D.; T. H. S., M.D.; a copy of the Veteran's death certificate; and the transcript of the Veteran's November 1999 hearing at the RO before a VA Hearing Officer.  

In May and September 2004, August 2007, and January and July 2009, VA reviewed the Veteran's claims file to determine the nature and etiology of the disability(s) which caused his death.  The VA evaluation reports show that the examiners reviewed the Veteran's medical history, including his service treatment records, documented the medical conditions present at the time of his death, and reviewed pertinent medical research.  Therefore, the Board concludes that the VA evaluations are adequate for rating purposes. 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) set forth certain additional requirements with respect to claims for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Those requirements consisted of the following:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In addition, the Court found in Hupp that the content of the duty to assist notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a) . 

In this case, the notice sent to the Veteran in July 2004 was not tailored to the Veteran's case.  However, that fact has not resulted in prejudice to the appellant in the development of the record, as she and her representative have demonstrated a familiarity with the criteria set forth in Hupp.  For example, the appellant has demonstrated such familiarity in multiple statements, such as those presented during her hearing on appeal.  In addition, the representative submitted a detailed statement in July 2008 which shows that he and the appellant are well aware of the evidence necessary to support her claim.  Indeed, throughout the appeal, the appellant has actively participated in the processing of her claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated . . . that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006). 

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal. 


The Accrued Benefits Claim

The Factual Background

Relevant evidence on file, or constructively on file, at the time of the Veteran's death consisted of his service treatment records; records reflecting the Veteran's VA treatment from June 1988 through November 1995; inpatient records from March 1993 treatment at Memorial Hospital; and an October 1997 statement from J. R. K., M.D.

A review of the record is negative for any evidence that the Veteran smoked or had a respiratory disease or nicotine dependence prior to service.  During his January 1946 service entrance examination, his lungs were found to be normal.  In June 1947, during hospitalization for a severe contusion of the right great toe, it was noted that the Veteran used tobacco in moderation.  The service treatment records are otherwise negative for the use of tobacco or any complaints or clinical findings of respiratory disease.  Indeed, during his January 1948 service separation examination, the Veteran's lungs were found to be normal, and a chest X-ray was negative.  

VA treatment records, dated in August 1989, show a diagnosis of COPD.  From January 1990 through May 1993, the Veteran's chest was reportedly clear.  VA X-rays taken in November 1990 were normal with no active infiltrates in the lungs.  Those taken in December 1991 and September 1992 were similarly normal without evidence of infiltration, consolidation, atelectasis, or pleural effusion.  During treatment for an eye disorder in December 1991, it was noted that the Veteran had smoked a total of up to 2 packs per day for 20 years and that he had quit on two occasions.  In September 1993, the Veteran reported that he was admitted to Memorial Hospital for gall bladder surgery and hernia repair.  Records from that hospitalization show treatment for a cough and respiratory disorder.  It was noted that he had smoked 40 cigarettes a day for 35 years and that he had quit in 1982.  Pulmonary function tests suggested moderate obstruction.  

In October 1997, J. R. K., M.D., reported that he was treating the Veteran for COPD.  Dr. K. noted that there was a positive correlation between that disorder and tobacco use.  Dr. K. opined that based on the Veteran's past tobacco history, there was a definite correlation between the two.  

In November 1997, the Veteran stated that he could not remember smoking prior to service but that in service he began smoking about two packs a day, sometimes more with increased stress.  He reported that he quit smoking in 1982 and that while he had no supportive medical evidence, he believed that he already had chest problems at that time.  He noted that such problems continued to get worse to the point that he became susceptible to pneumonia and chronic bronchitis.  He stated that at times, he required hospitalization for acute bronchitis. 

The Applicable Law and Regulations

Generally, a veteran's claim terminates with his or her death.  However, to a limited extent, a qualified survivor may carry on the deceased veteran's claim by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 (1994).

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Periodic monetary benefits authorized under laws administered by the VA to which a veteran was entitled at the time of his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid for a period not to exceed two years prior to the last date of entitlement will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The United States Congress has eliminated the "two-year limitation" on the payment of accrued benefits as for deaths occurring on or after December 16, 2003. See Veterans Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, § 104(a), (d), 117 Stat. 2651, 2656 (2003).  But in this case, the Veteran died in April 1998.  Thus, the repeal of the "two-year limitation" on accrued benefits under the VBA of 2003 does not govern this case.

Only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the records are considered to be constructively part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 3.1000(d)(4).  That is, the Board is prohibited from considering medical evidence received after the date of the Veteran's death, other than VA records that were constructively of record at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to support a claim of entitlement to service connection for the cause of the Veteran's death, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Where a claimant can establish that a disease or injury resulting in disability or death was a direct result of tobacco use during service, e.g., damage done to a veteran's lungs by in-service smoking gave rise to lung cancer, service connection may be established without reference to section 3.310(a).  However, where the evidence indicates a likelihood that a veteran's disabling illness had its origin in tobacco use subsequent to service, and the veteran developed a nicotine dependence during service which led to continued tobacco use after service, the issue then becomes whether the illness may be considered secondary to the service-incurred nicotine dependence and resulting disability or death may be service connected on that basis pursuant to section 3.310(a).  VAOPGCPREC 19-97 (Secondary Service Connection Based on Nicotine Dependence (1997)).  

In May 1997, the VA Under Secretary for Health, stated that nicotine dependence may be considered a disease for VA compensation purposes.  VAOPGCPREC 19-97 (Secondary Service Connection Based on Nicotine Dependence (1997)).  Thus, where the evidence indicates a likelihood that a veteran's disabling illness had its origin in tobacco use subsequent to service, and the veteran developed a nicotine dependence during service which led to continued tobacco use after service, the issue becomes whether the illness may be considered secondary to the service-incurred nicotine dependence and resulting disability or death may be service connected on that basis.  38 C.F.R. § 3.310(a).  In such cases, the two principal questions for resolution are: (1) whether the veteran acquired a dependence on nicotine during service; and (2) whether nicotine dependence which arose during service may be considered the proximate cause of disability or death occurring after service.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) at 243, the criteria for diagnosing substance dependence are generally to be applied in diagnosing nicotine dependence.  Under those criteria, as applied to the specific circumstances surrounding nicotine use, nicotine dependence may be described as a maladaptive pattern of nicotine use leading to clinically significant impairment or distress, as manifested by three or more of the following criteria occurring at any time in the same 12-month period: 

(1) tolerance, as manifested by the absence of nausea, dizziness, and other characteristic symptoms despite use of substantial amounts of nicotine or a diminished effect observed with continued use of the same amount of nicotine-containing products; 

(2) withdrawal, marked by appearance of four or more of the following signs within twenty-four hours of abrupt cessation of daily nicotine use or reduction in the amount of nicotine used: 

(a) dysphoric or depressed mood; 
(b) insomnia; 
(c) irritability, frustration, or anger; 
(d) anxiety; 
(e) difficulty concentrating; 
(f) restlessness; 
(g) decreased heart rate; or 
(h) increased appetite or weight gain; or by use of nicotine or a closely related substance to relieve or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or over a longer period than was intended; 

(4) persistent desire or unsuccessful efforts to cut down or control nicotine use; 

(5) devotion of a great deal of time in activities necessary to obtain nicotine (e.g., driving long distances) or use nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of important social, occupational, or recreational activities because of nicotine use (e.g., giving up an activity which occurs in smoking-restricted areas); and 
(7) continued use of nicotine despite knowledge of having a persistent or recurrent physical or psychological problem that is likely to have been caused or exacerbated by nicotine.  Id. at 181, 243-45. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

A review of the record discloses that at the time of his death, the Veteran had filed a claim of entitlement to service connection for COPD, claimed as a disorder due to smoking.  In January 1998, the RO denied that claim.  The Veteran disagreed with that decision and was issued a Statement of the Case.  Although he died in April 1998 prior to the receipt of his substantive appeal, the appellant has applied to carry on the claim by submitting a timely claim for accrued benefits.

The appellant contends that the Veteran contracted COPD as the result of smoking which he started in service.  She notes that cigarettes had been provided free to the soldiers and that the service was, in effect, facilitating the Veteran's ability to smoke.  Therefore, she maintains that service connection for the resulting COPD is warranted and that she is entitled to accrued benefits.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the appellant is competent to give testimony about what the Veteran experienced in and after service.  For example, she is competent to report his that the Veteran was chronically short of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
Although the Veteran's service treatment records show that the Veteran used tobacco, it was noted that he did so in moderation.  Indeed, there is no evidence in service of any nicotine dependence or the criteria associated with such dependence.  Moreover, there is no evidence of any lung disorder in service, including COPD.  Therefore, even if the Veteran did begin smoking in service, the evidence is against a finding that it led to the requisite nicotine dependence in service or to any chronic, identifiable lung pathology.  Such evidence militates against the appellant's theory of the case.  However, that does not end the inquiry.  The Board will consider the possibility of a nexus between the Veteran's lung disease and service either through a competent opinion or evidence of continuing symptomatology shortly after the Veteran's separation from service.

The postservice treatment records on file at the time of the Veteran's death and dated in 1991, show that he had a total 20 year smoking history of 2 packs of cigarettes per day.  However, the evidence shows that he quit smoking in 1982 and that he had quit for two unspecified periods prior to that.  Moreover, there is no mention of any lung disease, including COPD, until 1989 and no evidence of nicotine dependence or the criteria for nicotine dependence.  Despite that notation, subsequent records show that on many occasions through May 1993, the Veteran's lungs were clear, and his chest X-rays were normal.  Indeed, there were no findings of or treatment for a chronic, identifiable respiratory disorder, including COPD.  While Dr. K. cites a correlation between the Veteran's smoking and his development of COPD, Dr. K. makes no reference of any etiologic relationship to service or to nicotine dependence having its onset in service.  As such, the probative value of Dr. K.'s statement is diminished.  Even when taken collectively, the foregoing evidence does not show that the Veteran had nicotine dependence in service or evidence of COPD until many years after service.

Absent any findings of a chronic, identifiable lung disease or of nicotine dependence in service, and inasmuch as the preponderance of the evidence is against a nexus to service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for COPD is not warranted and the claim of entitlement to accrued benefits is denied.  

In arriving at this decision, the Board recognizes that the appellant has submitted additional evidence and opinions from private practitioners, such as P. C., M.D.  However, such evidence was not on file at the time of the Veteran's death.  It must be emphasized that only the evidence that is of record at the time of the Veteran's death is considered in conjunction with a claim of entitlement to accrued benefits.  Accordingly, the additional evidence will not be considered in determining whether entitlement to service connection for COPD is warranted for the purpose of entitlement to accrued benefits.

The Cause of Death Claim

The Factual Background

The Veteran's service treatment records, as well as the reports of his January 1946 service entrance examination and his January 1948 service separation examination are negative for any evidence of septicemia, diverticulitis, or COPD.  During a period of hospitalization in June 1947, it was noted that he used tobacco products in moderation.  

Records show that the Veteran's family physician, J. R. K., M.D., treated the Veteran for COPD as early as February 1994.  In October 1997, Dr. K. confirmed the Veteran's diagnosis of COPD and opined that it was due to his use of tobacco products. 

The Veteran died in April 1998.  The Certificate of Death lists the immediate cause of death as septicemia, of one day's duration, with diverticulitis listed as the condition which gave rise to the immediate cause.  An autopsy was not conducted. 
In June 1998, Dr. K. reported that the Veteran died of a complication of his underlying pulmonary process.  He noted that there was an underlying addictive effect of chronic tobacco abuse and that such effect may well have been a factor in his use of tobacco over a long period of time.  In this regard, the final hospital report from Memorial Hospital in Chester, Illinois, shows that Dr. K. was the attending physician.  He noted that on admission, the Veteran's respiratory status had been fairly stable.  Following the Veteran's death, he suspected that the Veteran's respiratory failure and cardiovascular collapse were the result of septicemia.  Dr. K. signed the Veteran's death certificate and reported that the Veteran had died as a result of septicemia due to diverticulitis. 

In March 1999 and March 2005, D. W., M.D., Midwest Hematology-Oncology Consultants, Inc., stated that the Veteran was a former patient of hers and that at the time of his death, he had end-stage COPD, which significantly contributed to his demise. 

During her hearing before a decision review officer in November 1999, the appellant testified that she had not known the Veteran to smoke prior to service. Rather, she stated that the Veteran started smoking in service and developed a nicotine addiction which led to continued smoking and the eventual onset of COPD. She noted that the Veteran had stopped smoking for a brief period of time in the mid-1960's but that he had been unable to stop completely until 1982. She reported that the resulting COPD weakened his ability to fight the effects of his fatal septicemia and contributed substantially and materially to cause his death. 

In May 2004, the Veteran's claims file was reviewed by VA to determine the nature and etiology of any respiratory disability found to be present. It was noted that the Veteran did not begin to smoke until he entered service. He reportedly continued to smoke until about 1965, when he quit for one to two years.  Thereafter, he resumed smoking until 1982, when he quit completely.  The VA reviewer noted that obstructive lung disease had been, initially, diagnosed during pulmonary function studies in August 1993. 

The VA reviewer observed that respiratory failure had been noted at the time of the Veteran's death.  The VA reviewer related such failure to the Veteran's sepsis and depressed mental status, rather than a primary lung disease.  He found that the Veteran's obstructive pulmonary disorder was most likely the result of smoking related bronchitis and perhaps asthma.  He believed that the Veteran had sustained nicotine addiction which began in service and promoted his continued smoking until 1965.  However, the VA reviewer stated that the Veteran's resumption of smoking after that and his complete cessation in 1982 indicated that the severity of his lung disease was not, primarily, related to his smoking difficulty.  Rather, he concluded that the Veteran's chronic cough after service was associated with his maxillary sinusitis which had been well-documented in the record.  Therefore, the VA reviewer concluded that the smoking addiction acquired in service and resultant COPD was not sufficient to be considered a major contributor in causing the Veteran's death.  In this regard, the VA reviewer noted the findings from a doctor's visit dated the day prior to the Veteran's death.  They indicated that the Veteran had not been having much respiratory difficulty recently.  In September 2004, a second VA reviewer supported the finding that the Veteran's reduced pulmonary capacity at death was related to the fatal septicemia rather than the nicotine dependence which began in service.  In this regard, he noted that the septicemia was the result of a ruptured colonic diverticulum. 

In an effort to resolve the apparent discrepancies between the opinions of the Veteran's private physicians and the VA reviewers, VA referred the case for an additional general medical opinion in August 2007.  The VA examiner found no firm evidence to show that the Veteran had developed nicotine dependence in service.  Therefore, he concluded that it was not at least as likely as not that the Veteran's COPD was caused by a dependence on nicotine which was first manifested in service. 
In June 2008, the appellant submitted a statement from P. C., M.D. of the Emergency Department at the St. Joseph's Medical Center.  Dr. C. found that the Veteran's COPD was related to his nicotine addiction in service.  He further found that the COPD contributed materially to the Veteran's death by weakening his respiratory system.  In fact, Dr. C. stated that the COPD may have actually been a precipitating factor in the Veteran' death. 

In light of Dr. C. opinion, VA referred the appellant's claim to two experts associated with the Veterans Health Administration (VHA).  In January 2009, a VHA expert associated with the Medical Intensive Care Unit suspected that respiratory failure contributed to the Veteran's demise.  However, he could not say with any certainty that the COPD was the principal cause of death.  Rather, he concluded that much of the opinion of such a relationship had been speculative at best. 

In July 2009, a VHA reviewer from the Division of Pulmonary and Critical Care Medicine supported the conclusion that the Veteran developed nicotine dependence in service due to smoking and that such dependence led to the development of the Veteran's COPD.  In so concluding, the reviewer recognized that the period during which the Veteran stopped smoking in the mid-1960's was not sufficient to break the continuity of the Veteran's nicotine addiction and service. 

The Applicable Law and Regulations

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to support a claim of entitlement to service connection for the cause of the veteran's death, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Analysis

The Veteran's death certificate shows that he died in April 1998 as a result of septicemia due to diverticulitis.  However, the appellant does not contend, and the evidence does not show, that either of those disabilities is in any way related to service.  Rather, she maintains that the Veteran developed COPD due to a long history of smoking which had its onset in service.  She reports that the Veteran started smoking in service and developed a nicotine addiction, which, effectively, made it impossible for him to stop smoking until after the onset of COPD.  She notes that COPD was a contributing factor in the Veteran's death; and, therefore, she maintains that service connection is warranted for the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied. 

As noted in the foregoing discussion with respect to the Veteran's claim for accrued benefits, COPD was not demonstrated in service, nor did he develop a nicotine dependence in service which led to the development of COPD.  Such findings militate strongly against the Veteran's claim.  Nevertheless, there is a substantial body of evidence submitted since the Veteran's death which suggests otherwise.  Accordingly, a discussion of that evidence is warranted.  

Other than the appellant, the primary proponents of the theory that COPD contributed substantially or materially to cause the Veteran's death are  Dr. K., Dr. W., and Dr. C.  However, the probative value of Dr. K's and Dr. W.'s opinions is limited for several reasons. 

Following the Veteran's death, Dr. K. strongly suggested that COPD had contributed substantially and materially to cause the Veteran's death.  As the Veteran's treating physician of several years and attending physician at the time of the Veteran's death, Dr. K. was certainly competent to render such an opinion. However, on the final hospital report, he did not identify COPD as a cause or substantial factor contributing to the Veteran's death.  Rather, he attributed the Veteran's respiratory and cardiovascular collapse to septicemia.  Moreover, when he signed the death certificate, he listed septicemia as the cause of the Veteran's death and diverticulitis as a condition which gave rise to the immediate cause.  Conspicuously, he did not list COPD as an immediate cause of death; a condition which gave rise to the immediate cause; or even as a significant condition contributing to death but not resulting in the fatal septicemia.  Had COPD contributed to the Veteran's death in any way, it is reasonable to expect that Dr. Krieg would have noted that fact either on the final hospital report or on the Veteran's death certificate.  That he did not do so tends to diminish the probative value of Dr. K.'s opinion. 

Although Dr. W. tends to support Dr. K., she has cited no rationale for her opinion.  Therefore, even though she may have treated the Veteran at one time, the lack of such rationale tends to also reduce the probative weight of her opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 
With respect to Dr. C.'s opinion, the Board notes that he has supported his conclusions.  However, his statement does not outweigh the fact that Dr. K., the Veteran's private physician who attended him at death, did not identify COPD as contributing to the Veteran's death.  The probative weight of Dr. K.'s, Dr. W.'s, and Dr. C.'s opinions is further reduced by the collective weight of the five VA medical opinions, including two experts from the VHA.  They generally agree that the Veteran's COPD did not contribute substantially or materially to cause the Veteran's death and their opinions are, generally, well supported by the evidence of record.  Moreover, they have a higher probative value, because they were based on a full review of the Veteran's claims file as well as the most recent medical literature.  As such, the conclusions reached by the VA physicians were more fully informed and of greater value in resolving the issue at hand. 

In January 2009, the VHA expert suspected that respiratory failure contributed to the Veteran's demise.  However, he could not say with any certainty that the COPD was the principal cause of death.  Indeed, he found a relationship between the Veteran's COPD and the cause of the Veteran's death to be speculative at best.  In this regard, the Board notes that a speculative opinion about the possibility of a link is not probative in supporting a claim of entitlement to service connection.  See, e.g., Beausoleil v. Brown, 8 Vet. App. 459   (1996). 

Inasmuch as the preponderance of the competent evidence of record shows that the Veteran's death is unrelated to a service-connected disability, the Veteran cannot meet the criteria for service connection for the cause of death.  Accordingly, service connection for the cause of his death is not warranted, and, to that extent, the appeal is denied. 

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for COPD is denied for the purpose of establishing entitlement to accrued benefits.

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


